Citation Nr: 9931948	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-32 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Meniere's disease with 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1981 to August 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for vertigo, and determined that new and material 
evidence had not been submitted to reopen a claim for a 
cervical spine condition.  An October 1998 rating decision 
reopened and granted service connection for a cervical spine 
condition; therefore, the benefit sought on appeal to the 
Board, i.e., service connection, was granted ending that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In a February 1999 rating decision, the issue of service 
connection for vertigo was expanded to include Meniere's 
disease with vertigo, which was denied as not well-grounded.


FINDINGS OF FACT

1.  The veteran is diagnosed with Meniere's disease.

2.  The veteran was treated for dizziness during service.

3.  There is medical evidence linking the veteran's current 
diagnosis of Meniere's disease with the symptoms shown in 
service.



CONCLUSION OF LAW

The claim of entitlement to service connection for Meniere's 
disease with vertigo is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


Factual Background

The service medical records have been obtained and associated 
with the claims file.  In March 1986, the veteran complained 
of headaches and dizziness.  He was treated with Tylenol.  
The assessment was headaches, probably muscle 
contraction/cluster.  In April 1988 he was treated for a head 
injury when he fell in the shower and hit his head.  He 
complained of pain in the back of his head, and dizziness.  
He was observed with a small knot and vertigo.  In March 
1989, he was treated for a buzzing in his right ear which was 
noted to be of one weeks duration.  He was noted to be 
negative for vertigo, drainage, flu, cold, or noise exposure 
in the past 24 hours.  No diagnosis was rendered.

In May 1993, the veteran was treated for complaints of 
dizziness which had started approximately five hours earlier.  
He also complained of losing his balance and of being 
nauseated.  The assessment was positional vertigo.  

In October 1995, he complained of severe dizziness saying 
that everything was spinning and it hurt to open his eyes.  
In November 1995 a sinus series was performed based on his 
history of recurrent vertigo.  He impression was "normal 
paranasal sinuses."  

In January 1996 he was treated for complaints of vertigo and 
nausea.  He was noted to have a similar problem twice in the 
past year.  His condition was improved with medication.

In May 1996, he was treated for complaints of dizziness 
periodically for the last three years.  He indicated some 
relief with medication.  He also complained of ringing in his 
right ear.

The veteran filed a claim for service connection for February 
1997 claiming that he was now on medication and being treated 
regularly for this condition.  In a July 1997 personal 
hearing, he testified that he was told in service that his 
vertigo was probably inner ear related.  He recalled being 
given pills and injections to take away the dizziness but it 
did not help.  His vertigo attacks came on suddenly and were 
not associated with his headaches.  

A private ENT Consultation Report dated December 1997 shows 
that the veteran complained of recurrent bouts of dizziness 
which began in 1990.  These were yearly at first but the 
frequency had increased to about once every two weeks.  These 
episodes were described as severe vertigo with nausea.  
Recently, these episodes had been accompanied by tenderness 
and hearing loss.  Physical examination including MRI was 
unremarkable.  The assessment was vertigo which might be 
related to Meniere's disease.  

A VA examination was ordered and the examiner requested to 
furnish an opinion on whether the veteran's claimed vertigo 
was related to his active service.  The examination was 
conducted in April 1998.  The examination focused almost 
entirely on the veteran's back disorder and apparently 
dismissed the complaints of vertigo noting, "it is stated 
that the patient has vertigo; actually, what the patient has 
is pain on extension of the neck and this will be dealt with 
at this examination."

A March 1999 from J. Hoffman, MD, notes that the veteran was 
first examined by him in January 1999 and the diagnosis was 
Meniere's disease.  He adds, "[a]ccording to the patient, 
when he was in the military (approximately ten years ago), he 
was having bouts of dizziness associated with decreased 
hearing, ear pressure, and tinnitus.  It is certainly 
plausible that his problems in the military are the extension 
of the same disease process that he has now."

Analysis

The veteran has met the three requirements for establishing a 
well grounded claim for service connection for Meniere's 
disease with vertigo.  The service medical records show that 
he was treated for complaints of dizziness during service.  A 
March 1999 letter from J. Hoffman, MD, shows that the veteran 
has a diagnosis of Meniere's disease and states that it is 
"certainly plausible" that his current disability is an 
extension of the same symptoms shown in service.  Therefore, 
the veteran has presented a well-grounded claim for service 
connection for Meniere's disease with vertigo, and to this 
extent only the appeal is granted.


ORDER

The claim of entitlement to service connection for Meniere's 
disease with vertigo is well grounded.


REMAND

Because the claim of entitlement to service connection for 
Meniere's disease with vertigo is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
While the Board accepts March 1999 letter from Dr. Hoffman to 
the extent that it renders the veteran's claim well grounded, 
it is unclear from the medical evidence whether the current 
diagnosis of Meniere's disease with vertigo is actually 
related to the symptoms shown in service.  The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  The veteran should be scheduled for the 
appropriate examination to determine the existence and 
etiology of his Meniere's disease.  Moreover, while the 
letter from Dr. Hoffman indicated that the veteran was 
examined in January 1999, these records are not part of the 
claims file.  The RO should obtain the actual records of his 
treatment and associate these with the claims file.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office RO for the following 
development:


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records.  The Board is particularly 
interested in the records of Dr. J. 
Hoffman referenced in the March 1999 
letter to the RO.  The RO should then 
seek to obtain copies of all relevant VA 
records, specifically those involving 
treatment for Meniere's disease.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the existence and etiology of 
his Meniere's disease.  The examiner 
should express an opinion on whether it is 
as likely as not his Meniere's disease is 
related to the symptoms shown in service.  
The examiner should discuss the 
probability of alternate etiology, if 
applicable.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  Copies of the test results 
should be included with the examination 
report.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO must readjudicate the claim 
for service connection for Meniere's 
disease with vertigo.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed.  The purpose of 
this REMAND is assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

